NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                 WADE AARON LIMEHOUSE, Petitioner.

                         No. 1 CA-CR 22-0211 PRPC
                              FILED 11-17-2022


           Appeal from the Superior Court in Maricopa County
                        No. CR2003-013550-001
                The Honorable Geoffrey H. Fish, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Krista Wood
Counsel for Respondent

Wade Aaron Limehouse, Kingman
Petitioner
                          STATE v. LIMEHOUSE
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma, Judge Cynthia J. Bailey, and Vice
Chief Judge David B. Gass delivered the decision of the Court.


PER CURIAM:

¶1           Petitioner Wade Aaron Limehouse petitions this court for
review from the dismissal of his petition for post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
and deny relief.

                FACTS AND PROCEDURAL HISTORY

¶2           Limehouse pled guilty to sexual conduct with a minor and
attempt to commit child molestation, both dangerous crimes against
children (“DCAC”) because the victims were under ten years old. In
September 2004, the superior court sentenced Limehouse to a slightly
aggravated term of twenty-three years in prison to be followed by lifetime
probation.

¶3            In March 2022, Limehouse filed his first notice and petition
for post-conviction relief. Limehouse argued that a legislative amendment
to Arizona Revised Statutes (“A.R.S.”) § 13-702 was a significant change in
the law and therefore he should be resentenced as a first-time felony
offender. The superior court summarily dismissed the petition as untimely
and found that § 13-702 did not apply to Limehouse. This petition for
review follows and we review for an abuse of discretion. State v. Gutierrez,
229 Ariz. 573, 577, ¶ 19 (2012).

                              DISCUSSION

¶4            A defendant must file a claim for post-conviction relief within
90 days after sentencing. Ariz. R. Crim. P. 33.4(b)(3)(A). However, a claim
arising under Rules 33.1(b) through (h) may be filed in an untimely notice
if the defendant “explain[s] the reasons for not raising the claim . . . in a
timely manner.” Ariz. R. Crim. P. 33.2(b)(1). The defendant must also file
the claim “within a reasonable time after discovering the basis for the
claim.” Ariz. R. Crim. P. 33.4(b)(3)(B).




                                     2
                          STATE v. LIMEHOUSE
                           Decision of the Court

¶5             Limehouse fails to explain why he waited nearly eighteen
years to file a notice of post-conviction relief. Thus, his claim is precluded.
Limehouse also fails to raise a colorable claim as he does not explain how
the amended statute applies to his case in lieu of the DCAC sentencing
statute, which applies to crimes committed against children under the age
of fifteen. See A.R.S. § 13-705. Limehouse does not dispute the age of the
victims, who were both under ten years old when the offenses were
committed. Nor does Limehouse’s claim of a change in the law amount to
newly discovered evidence. Compare Ariz. R. Crim. P. 33.1(e) (providing
relief if “newly discovered material facts exist”) with Ariz. R. Crim. P.
33.1(g) (providing relief if “there has been a significant change in the law”).
The superior court did not abuse its discretion in summarily dismissing
Limehouse’s claims.

¶6             Finally, Limehouse appears to argue that amendments to
A.R.S. § 13-604 in 1994 and § 13-705 in 2017 are significant changes in the
law and that his sentence violates the Eighth Amendment. Limehouse
failed to raise these arguments before the superior court; therefore, they are
waived. See Ariz. R. Crim. P. 33.16(c)(2)(B) (petition for review must
contain issues decided by the superior court); State v. Ramirez, 126 Ariz. 464,
468 (App. 1980) (court of appeals does not address issues raised for the first
time in a petition for review).

                              CONCLUSION

¶7            We grant review and deny relief.




                             AMY M. WOOD • Clerk of the Court
                             FILED: AA




                                        3